@UVQ~P

Case 1:18-mj-02805-UA Document 1 Filed 04/04/18 Page 1 of 3

 

Approved: j§£j{£po§/

SARAH MORTAZAVI
AssistanW§United States Attorney

sef@re= HHONORABLE HENRY PITMAN
United States Magistrate J‘\;Ld¢»"""l
Southern District of New York“

 
 
 

._. ._ _ _ ._ ._ _ __ _ _ _ _ _ _ _ _ _ X
UNITED STATES OF AMERICA : SEALED COMPLAINT
- v. - : Violations of 8 U.S.C.

§§ 1326(a) & (b)(z)

MERVIN S. FERGUSON,
COUNTY OF OFFENSE:
BRONX

Defendant.
_ _ _ _ _ _ _ s w M M m m m m m m X

SOUTHERN DISTRICT OF NEW YORK, ss.:

MATTHEW LEW, being duly sworn, deposes and says that
he is a Deportation Officer with the United States Department of
Homeland Security, Immigration and Customs Enforcement, and
charges as follows:

COUNT ONE
(lllegal Reentry)

l. From at least on or about February 9, 2018, in
the Southern District of New York and elsewhere, MERVIN S.
FERGUSON, the defendant, being an alien, unlawfully did enter,
and was found in, the United States, after having been removed
from the United States subsequent to a conviction for the
commission of an aggravated felony, without having obtained_the
express consent of the Attorney General of the United States or
his successor, the Secretary for the Department of Homeland
Security, to reapply for admission.

(Title 8, United States Code, Sections 1326(a) & (b)(Z).)

The bases for my knowledge and the foregoing charge
are, in part, as follows:

 

Case 1:18-mj-02805-UA Document 1 Filed 04/04/18 Page 2 of 3

2. I'am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs
Enforcement (“ICE”), assigned to the United States Marshals

Service Regional Fugitive Task Force, and I have been personally
involved in the investigation of this matter. This affidavit is
based in part upon my conversations with law enforcement agents
and others and my examination of reports and records. Because
this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

3. From my review of ICE records regarding MERVIN S.
FERGUSON, the defendant, I have learned, among other things, the
following:

a. FERGUSON is a native and citizen of Belize
and is not and has never been a citizen of the United States.

b. On or about October 19, 1984, FERGUSON was
admitted to the United States as a lawful permanent resident.

c. On or about September 20, 1996, FERGUSON was
convicted in New York State Supreme Court, Columbia County, of
Criminal Sale of a Controlled Substance in the Third Degree, in

violation of New York Penal Law Section 220.39(01) (“1996
Conviction”). FERGUSON was sentenced to two to six years’
imprisonment.

d. Based upon my training and experience with

ICE, I understand that the aforementioned conviction qualifies
as an “aggravated felony” within the meaning of Section
1326(b)(2) of Title 8 of the United States Code.

e. On or about April 15, 2010, FERGUSON was
removed from the United States pursuant to an Immigration
Judge's order (“2010 Removal”).

4. Based on my review of relevant records, I know
that on or about February 9, 2018, FERGUSON was arrested by the
New York City Police Department (“NYPD”) for, among other
alleged offenses, Criminal Nuisance in the Second Degree, in
violation of New York Penal Law Section 240.45 (“2018 Arrest”).

 

Case 1:18-mj-02805-UA Document 1 Filed 04/04/18 Page 3 of 3

5. I have reviewed a report prepared by a trained
fingerprint examiner working for ICE who compared the
fingerprint impressions taken of FERGUSON: on or about June 13,
1996 by the New York State Police in connection with FERGUSON's
1996 Conviction; on or about April 15, 2010 by ICE in connection
with FERGUSON’s 2010 Removal; and on or about February 9, 2018
by the NYPD in connection with FERGUSON’s 2018 Arrest. The
fingerprint impressions were linked to one and the same person,
MERVIN S. FERGUSON, the defendant.

6. Based on my participation in this investigation,
1 know that a search of all relevant Department of Homeland
Security indices has confirmed that, following his removal from
the United States on or about April 15, 2010, MERVIN S.
FERGUSON, the defendant, never obtained the express consent of
the Attorney General of the United States, or the Secretary for
the Department of Homeland Security, to reapply for admission to
the United States.

WHEREFORE I respectfully request that a warrant be
issued for the arrest of MERVIN S. FERGUSON, the defendant, and
that he be arrested, and imprisoned or bailed, as the case may
be.

 

 

MATTHEW LE
Deportation Officer
Immigration and Customs Enforcement

Sworn to before me‘thisg
%Qyth day of APRLL solar 5 f

' -s:»~y»;'¢:::»‘la*w

“~#»"‘s: ,

 

  

FQA' .

-Mz»»""""*-»-'Wtf 1 _____

HONORABLE HERRY;PITMAN€; -
UNITED sTATEs-MAG;BTRATE JUDGE
sOUTHERN DISTRICT oF?ha rear

 

 

